Portage App. No. 97-P-0059. This cause is pending before the court as an appeal from the Court of Appeals for Portage County. On June 30, 1999, this court ordered, sua sponte, that the issuance of an order by the Clerk for certification and transmittal of the record and the briefing schedule in this case be stayed.
IT IS ORDERED by the court, sua sponte, that the stay of the issuance of an order by the Clerk be lifted and that the Clerk proceed to issue an order for the certification and transmittal of the record pursuant to S.CtPrac.R. V(3).
IT IS FURTHER ORDERED by the court, sua sponte, that the stay of the briefing schedule be lifted and that the parties proceed to brief this case as follows:
Proposition of Law No. I of appellant, the state of Ohio, and Cross-Propositions of Law Nos. I through V of appellee, Donald Worthy, shall be briefed.
*1447Appellant shall file the first brief on its Proposition of Law No. I in accordance with the provisions of S.Ct.Prac.R. VI(4)(A).
Appellee shall file the second brief in accordance with the provisions of S.Ct.Prac.R. VI(4)(B). The second brief shall be a combined brief containing both a response to the appellant’s brief and the appellee’s Cross-Propositions of Law and arguments in support of those propositions.
Appellant shall file the third brief in accordance with S.Ct.Prac.R. VI(4)(C). If the appellant elects to file a reply brief in its appeal, the third brief shall be a combined brief containing both a reply and a response to appellee’s arguments on the Cross-Propositions of Law.
Appellee may file the fourth brief, only as a reply to the appellant’s response to the Cross-Propositions of Law, in accordance with S.Ct.Prac.R. VI(4)(D).
IT IS FURTHER ORDERED that this case shall be argued on the same date as Supreme Court case Nos. 99-286, State v. Williams, and 99-765, State v. Suffecool.
Lundberg Stratton, J., dissents.